Case: 14-11291      Document: 00513050594         Page: 1    Date Filed: 05/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                    No. 14-11291                                  May 20, 2015
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
BRIAN PARKER; MICHAEL FRANK; JEREMY COZART; VICTORIA
CASTILLO; DANA BLOCK; JOHNNY L. KEEL; JESSICA CASEY;
GREGORY A. BURK; VALLERY S. MANN; JO MINAYA; CHRISTOPHER J.
PITRE; TIM CARR; JOHN R. NELSON; CODDIE B. DEAN,

                                          Plaintiffs - Appellees

v.

LLOYD WARD P.C., doing business as Lloyd Ward & Associates,

                                          Defendant - Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas
                               USDC 3:10-CV-1332


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Lloyd Ward P.C. appeals the district court’s modification of final
judgment under Rule 60(a). Ward did not respond to the Rule 60(a) motion
below; accordingly, we review only for plain error and find none. See Ward v.
Rhode, 544 F. App’x 349, 351 (5th Cir. 2013) (unpublished) (citing Douglass v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11291     Document: 00513050594     Page: 2   Date Filed: 05/20/2015



                                  No. 14-11291
United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996)). Although
the jury awarded fourteen plaintiffs damages in this Fair Labor Standards Act
case, the district court’s final judgment listed only ten. After learning of this
mistake, the district court modified the judgment to include all fourteen
plaintiffs. Rule 60(a) explicitly allows district courts to correct these types of
transcription errors. See Rivera v. PNS Stores, Inc., 647 F.3d 188, 193-94 (5th
Cir. 2011). There is no doubt that the court’s mistake was inadvertent because
the jury unambiguously found in favor of fourteen plaintiffs and no subsequent
order altered the jury’s findings. Because the district court did not plainly err,
we AFFIRM. Appellees’ motion for sanctions is DENIED.




                                        2